DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 – 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of copending Application No. 16/727,455 (U.S. Patent App. No. 2020/0211591 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are matters of routine optimization well within the knowledge of a person of ordinary skill in the art given that substrates are conventionally 2.5”, 3.5”, 5.25”, etc. and are kept to within the claimed mass ranges to insure stability during rotation, etc..  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference JP 2017-120680 A to Yukimatsu et al. (see U.S. Patent App. No. 2017/0186458 A1, which is the English Language equivalent thereof) in view of Liu et al. (U.S. Patent No. 6,316,097 B1) and Takimoto et al. (U.S. Patent App. No. 2019/0333535 A1).
Regarding claim 1, Yukimatsu et al. disclose a substrate for a magnetic recording medium (Title) comprising an aluminum alloy substrate (Abstract) and a nickel alloy plated film formed on at least one surface of the aluminum alloy substrate (ibid: film made of a NiP-based alloy), wherein the substrate for a magnetic recording medium has a diameter and thickness meeting the claimed range (Abstract).
Yukimatsu et al. fail to (1) teach a hole having the desired diameter; (2) the Young’s modulus and density of the aluminum alloy portion, (3) a NiP film having a thickness of 4 – 7 microns; (4) the claimed indentation limitations; and (5) the mass of the substrate being 9 – 15 g.
Regarding the center hole and the mass of the substrate, the Examiner notes that all magnetic disk substrates have center holes (see Figures in Yukimatsu et al.) in order to be mounted on a spindle in a hard disk drive (HDD).  It would have been well within the knowledge of a person of ordinary skill in the art to produce magnetic disk substrates that had center holes sized appropriately to fit desired spindles in magnetic HDDs in order for said substrates to actually function for their intended purpose. Furthermore, all disk substrates would possess a mass sufficient to rotate at the desired speeds (7200 rpm, etc.) in the associated HDD and/or resist fluttering while functioning as a HDD.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of the mass of the substrate meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the thickness of the NiP plating layer, Liu et al. disclose using 1 – 20 micron thick NiP plated layer having a P content of 10-13.5 wt%, which is fully within the 10-15 wt% range used by Applicant for their NiP layer (see as-filed disclosure).
	Regarding the Young’s modulus and density limitations, Takimoto et al. teach that the Young’s modulus of the aluminum substrate and the NiP plating film, as well as the hardness of these films, must be optimized to control the flutter and rigidity of the substrate (Figures and Paragraphs 0022 – 0033).  While Takimoto et al. does not talk about the density of the aluminum, one of ordinary skill in the art would appreciate that the more dense a material is (i.e. higher its density value), the harder the material is – so indirectly, Takimoto et al. also desires a high density material as they desire high hardness values.  The Examiner also points to Table 3, which discloses their use of Al alloy substrates with Young’s modulus values below the claimed 74 GPa (theirs have 68-69 GPa) and they compensate for the lower hardness/modulus of the aluminum substrate by using thicker NiP layers to achieve the desired overall rigidity and flutter characteristics.  A person of ordinary skill in the art would appreciate that if one were to utilize an aluminum alloy having higher modulus; e.g. at least 74 GPa as claimed, then one could use thinner NiP layers to achieve the same overall performance (see Figures in Takimoto et al. disclosing the concept that BOTH the aluminum and NiP layers are known to factor into desired performance properties).
	Regarding the limitation in the indentation, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
	In the instant case, the indentation properties are going to be strongly dependent on the material of the NiP layer, as well as the Aluminum alloy.  In the instant case, Yukimatsu et al. use a similar 10 – 15 wt% plated layer with almost identical plating conditions, the only difference being that they use a thicker layer. Similarly, they use a nearly identical aluminum alloy for the aluminum substrate material.  Therefore, there is sound basis that the indentation performance would have inherently been present in the Yukimatsu et al. inventions/examples, as their substrates are almost identical to that as produced and claimed by Applicants.
However, in the event that it is shown that the Yukimatsu et al. substrates fail to possess identical properties, the Examiner alternatively maintains that it would have been obvious to utilize thinner NiP layers formed from 10 – 13.5 wt% P (i.e. fully identical to that used by Applicants) as taught by Liu et al. above, along with optimized Young’s modulus values for the Aluminum and high density (hardness) values for the Aluminum, as taught by Takimoto et al., such that the indentation characteristics would have been obvious to a person of ordinary skill in the art.  The reasoning is that the indentation characteristics are simply a means to characterize the hardness of the overall substrate, which is predominantly the NiP plating layer given the depth of indentation being claimed (10 – 50 nanometers versus a plating layer thickness of 4 to 7 microns).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yukimatsu et al. to meet the (1) hole having the desired diameter; (2) Young’s modulus and density of the aluminum alloy portion, (3) NiP film thickness of 4 – 7 microns; (4) the claimed indentation limitations; and (5) the mass of the substrate given the teachings in Liu et al. and Takimoto et al., as both these references teach that the specifics of the aluminum and NiP layers are critical for tailoring the rigidity, hardness, flutter, and running properties of the disk and that the inner diameter is critical to ensure that the disk fits on the desired HDDs.
Regarding claims 2 and 3, these limitations are met within the Yukimatsu et al. disclosure (see at least the examples and claims).

Claims 1 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murase et al. (U.S. Patent No. 10,593,359 B2) and/or its PGPUB 2018/0012622 A1.
The Examiner notes that the PGPUB qualifies as prior art more than 1 year before Applicants’ current effective filing date since the Foreign Priority Date has not been perfected yet.
Regarding claim 1, Murase et al. disclose a substrate for a magnetic recording medium (Title) comprising an aluminum alloy substrate (Abstract) and a nickel alloy plated film formed on at least one surface of the aluminum alloy substrate (ibid: NiP-type plated film), wherein the substrate for a magnetic recording medium has a diameter and thickness meeting the claimed limitations (Abstract), and has a Young’s modulus and density meeting the claimed limitations (see Tables).
Murase et al. fail to (1) teach a hole having the desired diameter; (2) a NiP film having a thickness of 4 – 7 microns; (3) the claimed indentation limitations; and (4) the mass of the substrate meeting the claimed range limitations.
Regarding the center hole and the mass of the substrate, the Examiner notes that all magnetic disk substrates have center holes (see Figures in Murase et al.) in order to be mounted on a spindle in a hard disk drive (HDD).  It would have been well within the knowledge of a person of ordinary skill in the art to produce magnetic disk substrates that had center holes sized appropriately to fit desired spindles in magnetic HDDs in order for said substrates to actually function for their intended purpose. Furthermore, all disk substrates would possess a mass sufficient to rotate at the desired speeds (7200 rpm, etc.) in the associated HDD and/or resist fluttering while functioning as a HDD.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of the mass of the substrate meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the thickness of the NiP plating layer, Murase et al. disclose using 7 micron thick NiP plated layer having a P content of 10-15 wt%, which is identical to the 10-15 wt% range used by Applicant for their NiP layer (see as-filed disclosure) – (see Abstract and col. 6, lines 52 – 59 in Murase et al.).
	Regarding the limitation in the indentation, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
	In the instant case, the indentation properties are going to be strongly dependent on the material of the NiP layer, as well as the Aluminum alloy.  In the instant case, Murase et al. use a similar 10 – 15 wt% plated layer with almost identical plating conditions, the only difference being that they use a thicker layer in their examples, but do explicitly teach overlapping end point of 7 microns. Similarly, they use a nearly identical aluminum alloy for the aluminum substrate material.  Therefore, there is sound basis that the indentation performance would have inherently been present in the Murase et al. inventions/examples, as their substrates are almost identical to that as produced and claimed by Applicants.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Murase et al. to meet the (1) hole having the desired diameter; (2) NiP film thickness of 4 – 7 microns; and (3) the claimed indentation limitations given the teachings in Murase et al. above, as the the inner diameter is critical to ensure that the disk fits on the desired HDDs and Murase et al. disclose almost identical substrate and NiP layers as claimed.
Regarding claims 2 and 3, these limitations are met within the Murase et al. disclosure (see at least the examples and claims).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while no claims have been indicated as allowable, the Examiner notes that there is some suggestion that the claimed substrates meeting the claimed indentation requirements perform in a novel and superior manner as compared to substrates that fall outside the claimed indentation range.
However, Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 11, 2021